DISMISS and Opinion Filed January 20, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00025-CV

                         SHANNON RICE, Appellant
                                   V.
                         PATRICIA WOOD, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-03744-D

                        MEMORANDUM OPINION

                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia

      On January 12, 2021, appellant filed an unopposed motion to dismiss this

interlocutory appeal. We grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1).



                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE

200025F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHANNON RICE, Appellant                      On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-20-00025-CV          V.               Trial Court Cause No. CC-19-03744-
                                             D.
PATRICIA WOOD, Appellee                      Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that, subject to any agreement of the parties, appellee
Patricia Wood recover her costs of this appeal from appellant Shannon Rice.


Judgment entered January 20, 2021.




                                       –2–